EXHIBIT 10.50 LOAN AND SECURITY AGREEMENT Dated as of November 30, 2011 among REGO II BORROWER LLC , as Borrower and BANK OF CHINA, NEW YORK BRANCH , as Lender TABLE OF CONTENTS Page ArticleIDEFINITIONS; PRINCIPLES OF CONSTRUCTION 1 Section 1.1 Definitions 1 Section 1.2 Principals of Construction 29 ArticleIIGENERAL TERMS 29 Section 2.1 Loan 29 Section 2.2 Interest 30 Section 2.3 Prepayments 35 Section 2.4 Intentionally Omitted 37 Section 2.5 Release on Payments in Full 37 ArticleIIICASH MANAGEMENT 38 Section 3.1 Cash Management 38 ArticleIVREPRESENTATIONS AND WARRANTIES 44 Section 4.1 Borrower Representations 44 Section 4.2 Survival of Representations 54 Section 4.3 Lender’s Representations 54 ArticleVBORROWER COVENANTS 54 Section 5.1 Affirmative Covenants 54 Section 5.2 Negative Covenants 70 ArticleVIINSURANCE; CASUALTY; CONDEMNATION; RESTORATION 73 Section 6.1 Insurance Coverage 73 Section 6.2 Condemnation and Insurance Proceeds 82 ArticleVIIIMPOSITIONS, OTHER CHARGES, LIENS AND OTHER ITEMS 86 Section 7.1 Borrower to Pay Impositions and Other Charges 86 Section 7.2 No Liens 87 Section 7.3 Contest 87 ArticleVIIITRANSFERS, INDEBTEDNESS , SUBORDINATE LIENS AND CONDOMINIUM 88 Section 8.1 Restrictions on Transfers 88 Section 8.2 Sale of Equipment 88 Section 8.3 Immaterial Transfers and Easements, etc. 88 i Page Section 8.4 Debt 89 Section 8.5 Interest Transfers; Property Transfers 89 Section 8.6 Deliveries to Lender 90 Section 8.7 Leases 90 Section 8.8 Condominium 95 ArticleIXMAINTENANCE OF PROPERTY; ALTERATIONS 96 Section 9.1 Maintenance of Property 96 Section 9.2 Conditions to Alteration 96 Section 9.3 Costs of Alteration 97 ArticleXBOOKS AND RECORDS, FINANCIAL STATEMENTS, REPORTS AND OTHER INFORMATION 100 Section 10.1 Books and Records 100 Section 10.2 Financial Statements 100 ArticleXIASSIGNMENTS AND PARTICIPATIONS; COMPONENT NOTES; SECURITIZATION 102 Section 11.1 Assignments 102 Section 11.2 Participations 102 Section 11.3 Pledge 103 Section 11.4 Disclosure of Information; Cooperation; Confidentiality 103 Section 11.5 Component Notes 104 Section 11.6 Sale of Note and Securitization 105 Section 11.7 Intentionally Omitted 105 Section 11.8 Securitization Financial Statements 106 Section 11.9 Securitization Indemnification 106 Section 11.10 Retention of Servicer 108 ArticleXIIRESERVE ACCOUNTS 109 Section 12.1 Tax Reserve Account 109 Section 12.2 Insurance Reserve Account 110 Section 12.3 Capital Expenditures Reserve Account 111 Section 12.4 Leasing Reserve Account 112 Section 12.5 Lease Termination Fees Reserve Account 113 Section 12.6 Intentionally Omitted 115 Section 12.7 Reserve Accounts, Generally 115 ii Page Section 12.8 Letters of Credit 115 ArticleXIIIDEFAULTS 116 Section 13.1 Event of Default 116 Section 13.2 Remedies 121 Section 13.3 Remedies Cumulative; Waivers 122 Section 13.4 Costs of Collection 122 ArticleXIVSPECIAL PROVISIONS 123 Section 14.1 Exculpation 123 ArticleXVMISCELLANEOUS 125 Section 15.1 Survival 125 Section 15.2 Lender’s Discretion 125 Section 15.3 Governing Law 125 Section 15.4 Modification, Waiver in Writing 127 Section 15.5 Delay Not a Waiver 127 Section 15.6 Notices 127 Section 15.7 TRIAL BY JURY 129 Section 15.8 Headings 129 Section 15.9 Severability 129 Section 15.10 Preferences 129 Section 15.11 Waiver of Notice 130 Section 15.12 Expenses; Indemnity 130 Section 15.13 Exhibits and Schedules Incorporated 132 Section 15.14 Offsets, Counterclaims and Defenses 132 Section 15.15 Liability of Assignees of Lender 133 Section 15.16 No Joint Venture or Partnership; No Third Party Beneficiaries 133 Section 15.17 Publicity 133 Section 15.18 Waiver of Marshalling of Assets 134 Section 15.19 Waiver of Counterclaim and Other Actions 134 Section 15.20 Conflict; Construction of Documents; Reliance 134 Section 15.21 Prior Agreements 134 Section 15.22 Counterparts 135 Section 15.23 Bottom-Up Guaranties 135 Section 15.24 WAIVER OF SPECIAL DAMAGES 135 iii Page Section15.25 USA PATRIOT Act Notification 135 iv Schedules Schedule 1 – REA’s Schedule 2.2.4 – Amortization Schedule Schedule 4.1.1 – Borrower Organizational Structure Chart Schedule4.1.4 – Pending Arbitration Proceedings, Governmental Investigations, Actions, Suits or Proceedings Schedule4.1.23 – Missing Licenses and/or Permits Schedule4.1.27 – Rent Roll Schedule 5.1.26 – Violations Schedule8.7.5 – Security Deposits Exhibits ExhibitA – Form of Assignment of Interest Rate Protection Agreement ExhibitB – Form of Tenant Notification Letter ExhibitC – Standard Form of Lease ExhibitD – Form of Non Disturbance Agreement v LOAN AND SECURITY AGREEMENT THIS LOAN AND SECURITY AGREEMENT , dated as of November 30, 2011 (as amended, restated, replaced, supplemented or otherwise modified from time to time, this “ Agreement ”), among REGO II BORROWER LLC , a Delaware limited liability company (“ Borrower ”), having an office at c/o Alexander’s, Inc., 210 Route 4 East, Paramus, New Jersey 07652, and BANK OF CHINA, NEW YORK BRANCH , having an address at 410 Madison Avenue, New York, New York 10017 (together with its successors and assigns, “ Lender ”). WITNESSETH : WHEREAS, Borrower desires to obtain the Loan (as hereinafter defined) from Lender; and WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in accordance with the terms of this Agreement and the other Loan Documents (as hereinafter defined). NOW, THEREFORE, in consideration of the making of the Loan by Lender and the covenants, agreements, representations and warranties set forth in this Agreement, the parties hereto hereby covenant, agree, represent and warrant as follows: ARTICLE I DEFINITIONS; PRINCIPLES OF CONSTRUCTION Section 1.1 Definitions . For all purposes of this Agreement, except as otherwise expressly required or unless the context clearly indicates a contrary intent: “ Account Agreement ” shall mean that certain Blocked Account Control Agreement, dated as of the date hereof, among Lender, Borrower and Collection Bank, as the same may be amended, restated, replaced, supplemented or otherwise modified from time to time. “ Account Collateral ” shall have the meaning set forth in Section3.1.2(a) . “ Act ” shall have the meaning set forth in Section 5.1.4(ff)(vi). “ Affiliate ” shall mean, as to any Person, any other Person that, directly or indirectly, is in Control of, is Controlled by or is under common Control with such Person or is a director or officer of such Person or of an Affiliate of such Person. “ Agreement ” shall have the meaning set forth in the first paragraph of this Agreement. “ ALTA ” shall mean American Land TitleAssociation, or any successor thereto. “ Alteration ” shall have the meaning set forth in Section 9.2 . “ Alteration Deficiency ” shall have the meaning set forth in Section 9.3(b) . “ ALX ” shall mean Alexander’s, Inc. “ALX Competitor” shall mean the Persons listed on side letter dated the date hereof executed by Borrower and Lender (the “ Initial ALX Competitors ”) and such other Person(s) who are identified by Borrower to Lender from time to time (but in no event more frequently than twice in any calendar year), and, either directly or through Affiliates of such Person, are primarily in the business of owning, operating and/or developing real property; provided , however that the following entities shall be specifically excluded from this definition: (a) any pension fund, pension trust or pension account, (b) any insurance company which is subject to supervision by the insurance commissioner, or a similar official or agency, of a state or territory of the United States (including the District of Columbia), (c) a corporation organized under the banking laws of the United States or any state or territory of the United States (including the District of Columbia), and (d) any investment bank. “ ALX Transfer ” and “ ALX Transfers ” shall have the meaning set forth in the definition of “Permitted Transfers”. “ Annual Budget ” shall mean the operating budget for the Property prepared by either Borrower or Manager, on Borrower’s behalf, pursuant to the Management Agreement, for the applicable Fiscal Year or other period setting forth, in reasonable detail, Borrower’s or Manager’s, as applicable, good faith estimates of the anticipated results of operations of the Property, including revenues from all sources, all Operating Expenses, Management Fees, Manager Lease Fees and Capital Expenditures. “ Applicable Interest Rate ” shall mean 2.11% per annum for the Initial Interest Accrual Period and thereafter (a)the LIBOR Rate with respect to any period when the Loan (or the applicable portion thereof) is a LIBOR Loan, or (b) the Reference Rate plus the Spread with respect to any period when the Loan (or the applicable portion thereof) is a Substitute Rate Loan. “ Appraisal ” means a written statement setting forth an opinion of the market value of the Property that (i) has been independently and impartially prepared by a Qualified Appraiser directly engaged by Lender, (ii) complies with all applicable federal and state laws and regulations dealing with appraisals or valuations of real property, and (iii) has been reviewed as to form and content and approved by Lender, in its reasonable discretion. “ Approved Bank ” shall mean a bank or other financial institution which has a minimum long-term unsecured debt rating of at least “A-” by S&P and a short-term unsecured debt rating of at least “A-1” by S&P. “ Assignment of Contracts ” shall mean that certain Assignment of Contracts, Licenses and Permits, dated as of the date hereof, from Borrower, as assignor, to Lender, as assignee. 2 “ Assignment of Interest Rate Protection Agreement ” shall mean collectively, any Assignment(s) of Interest Rate Protection Agreement substantially in the form attached hereto as ExhibitA among Borrower or an Affiliate of Borrower, as applicable, Lender and the related Counterparty to the related Interest Rate Protection Agreement to be entered into pursuant to Section 5.1.25 . “ Assignment of Leases ” shall mean that certain first priority Assignment of Leases and Rents, dated as of the date hereof, from Borrower, as assignor, to Lender, as assignee. “ Assignment of Management Agreement ” shall mean that certain Assignment, Consent and Subordination of Management Agreement, dated as of the date hereof, among Lender, Borrower and Manager, as the same may be amended, restated, replaced, supplemented or otherwise modified from time to time. “ Assignment Opinion ” shall have the meaning set forth in Section 5.1.25(h) . “ Bankruptcy Code ” shall mean Title11 of the United States Code entitled “Bankruptcy,” as amended from time to time, and any successor statute or statutes and all rules and regulations from time to time promulgated thereunder, and any comparable foreign laws relating to bankruptcy, insolvency or creditors’ rights. “BOC” shall have the meaning set forth in Section 11.9.2 . “BOC Group” shall have the meaning set forth in Section 11.9.2(b ). “ Borrower ” has the meaning set forth in the first paragraph of this Agreement, together with any permitted successors or assigns, including any Successor Borrower. “ Borrower Related Party ” shall mean Borrower, Guarantor, any Manager which is an Affiliate of Borrower or Guarantor or any other Person that is Controlled by or is under common Control with Borrower or Guarantor. “ Borrower’s Account ” shall mean Account #2030267849959 named “Alexander’s, Inc.”, ABA# 031201467. “ Borrower’s Architect ” shall mean Borrower’s architect, engineer or construction consultant which is licensed to practice in the State and has at least five(5) years of architectural, engineering or construction experience in connection with commercial properties in New York City. “ Borrower’s Certificate ” shall mean a certificate executed by an authorized signatory of Borrower or Manager that is familiar with the financial condition of Borrower and the operation of the Property, as the act of Borrower and not of such authorized signatory, who shall have no personal liability in connection therewith. “ Borrower’s Knowledge ” means the current actual knowledge of Albert Zubcak, Benjamin Schall and Ross Morrison. 3 “Breakage Costs” shall have the meaning set forth in Section2.2.3(f). “Business Day” shall mean any day other than a Saturday, Sunday or any other day on which banks in New York, New York are not open for domestic and international business. “Calculation Period” shall have the meaning set forth in the definition of Debt Service Coverage Ratio. “Capital Expenditure Funds” has the meaning set forth in Section12.3.1. “Capital Expenditures” shall mean any amount incurred in respect of capital items which in accordance with GAAP would not be included in Borrower’s annual financial statements for an applicable period as an operating expense of the Property and is not reasonably expected by Borrower to be a regularly recurring operating expense of the Property. “Capital Expenditures Reserve Account” shall have the meaning set forth in Section3.1.1(e). “Captive Insurance Company” shall have the meaning set forth in Section6.1.9(a). “Cash” shall mean the legal tender of the United States of America. “Cash or Cash Equivalents” shall mean any one or a combination of the following: (a)Cash, and (b)U.S. Obligations. “Cash Management Agreement” shall mean that certain Cash Management Agreement of even date herewith among Lender, Borrower, the Deposit Bank and Manager. “Casualty Amount” shall mean “Closing Date” shall mean the date of this Agreement set forth in the introductory paragraph hereof. “Code” shall mean the Internal Revenue Code of 1986, as amended, as it may be further amended from time to time, and any successor statutes thereto, and applicable U.S. Department of Treasury regulations issued pursuant thereto in temporary or final form. “Collateral” shall mean all property of Borrower or any other Person in which Lender has or is intended to have a security interest hereunder, under the Mortgage, the Assignment of Leases and the other Loan Documents. “Collateral Accounts” shall have the meaning set forth in Section3.1.1. “Collection Account” shall have the meaning set forth in Section3.1.1. 4 “Collection Bank” shall mean JP Morgan Chase, or any successor Eligible Institution acting as Collection Bank under the Account Agreement or other financial institution reasonably approved by Lender. “Common Elements” shall have the meaning set forth in Section “Condo Documents” shall have the meaning set forth in Section “Condominium” shall have the meaning set forth in Section 8.8.1. “Contest Threshold” shall have the meaning set forth in Section 7.3. “Control” shall mean the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a Person, whether through ownership of voting securities, by contract or otherwise (and Control shall not be deemed absent solely because a non-managing member, partner or shareholder shall have veto rights with respect to major decisions). The terms Controlled, Controlling and Common Control shall have correlative meanings. “Counterparty” shall mean each counterparty to, or issuer of, any Interest Rate Protection Agreement other than Borrower or an
